748



    OFFICE   OF   THE   ATTORNEY     GENERAL    OF   TEXAS
                            AUSTIN




Hoaorablo lcarlonEeQee
County Autlltor~
Imy8 couuty
San WrooB, Texas
DMr sir:




          your nqubrt fir                  o n th e a b o ve
                                                           l.tateQ
quastlon h a a been mo d




                     naation for ix ottiofo Ml--
                     6ir j-t,      rraaac%mpall~~
                iwary, pmniAed, mmh oompenaation
                ia rmior8rl2olm~aal2      net&n-
    O~MM the oompaaation cf the offisial beyond
    the nmximuu of 06ap4matiou am3 exoosi3fna al-
    lowed to be l-Ma1n.d by him UnbC thtr &lapt@t.
    Fro~l6@4,howtmer, the *I ait2do hs*ia author-
    be8 shall ?M allwod only after an opportu.nity
    for a pubua hearts& and enky upon tha efflm6~
    tire rote ot at laa8githee* smmber8 of th coilr
    mieslonml4'OOurt." :
                                                                 74


Honorable k%rlon roGee, Faga E


           In tier  of the foregoing statute  you are ruspeot-
lully advised that it is the opinion    of this depsx-tmmt
that the oommlasloners*oourt MY allow oompensstfonror
lx offiolo  services when, In their juwnt      such compen-
satlon Is neoessary, provided,sash oompeasationfor ox
oitlolo servicesallowod shall not fnoraase oompensatlon
or the oounty attorney beyoti tho maximua~of oos,pensatfon
and oxoosa rwm allowed to b retaiaod by him by the law.
You are farth.eradvised that thesx ofrlolo authorleed
by Artlola 3895, ailpra,shall be all.oweUonly after an
opportunityfor a pub110 hearlag aad only upon ths affir-
rtlto rota of at lease three IIW~~IYJ0i the ~IRWLI~~IO~-
ems* oourt.
                mliarlng that the foregoinganowers yfmr In-
qrALr;r,   we   rennin

                                       rour6Terytmly




                                             Ardoll wll11m
                                                  Ar8lotant